DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 1/27/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 require a sense circuit comprising a replica voltage circuit, a replica power header circuit and a transistor wherein the replica voltage circuit is configured to provide a replicated output voltage in accordance with the output voltage.  However, looking at Applicant’s Figures 2-3, this appears to be misdescriptive since it is the replica power header circuit (214) which outputs replicated output voltage VREP.  
For the purposes of examination, Examiner will interpret the limitation “the replica voltage circuit being configured to provide a replicated output voltage in accordance 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambucco et al (US 2016/0124027).
For claim 1, Sambucco teaches a circuit (Figure 1) comprising: 
a power header (18-2) configured to couple to a power supply (VIN) and to provide an output voltage (voltage corresponding to Ipower); and 
a sense circuit (18-1, 18-3, 12, 16-1, 14-1, 20, 24, 14-2 and 16-2) coupled to the power header to receive the output voltage (via 12), the sense circuit comprising a replica voltage circuit (12, 16-1, 14-1, 20, 24, 14-2 and 16-2) coupled to a replica power header circuit (18-3) and a transistor (18-1), the replica power header circuit being configured to provide a replicated output voltage (voltage corresponding to Ifeedback) in accordance with the output voltage (as understood by examination of Figure 1), the replica power header circuit being configured to couple to the power supply (as understood by examination of Figure 1) and the replicated output voltage to generate a replica current (Ifeedback), the transistor being configured to deliver the replica current (as understood by examination of Figure 1).
For claim 2, Sambucco further teaches:
the power header is configured to provide an output current to part of one core ([0118]).
Furthermore, it is further noted that MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 3, Sambucco further teaches:
the replica power header circuit is configured to provide the replica current as a scaled down version of an output current provided by the power header 
For claim 4, Sambucco further teaches:
the sense circuit is coupled to a central circuit block ([0118]).
Furthermore, it is further noted that MPEP section 2114 indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 5, Sambucco further teaches:
the replica current being a scaled down version of an output current provided by the power header 
It is noted that the use of the replica current with a central circuit block to digitize a sense voltage relates only to the intended use of the circuit of claim 1.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 6, Sambucco further teaches:
the replica voltage circuit comprises an amplifier (12, [0025]).
For claim 8
the replica voltage circuit comprises a charge pump (as understood by examination of Figure 1 and by [0031]).
For claim 9, Sambucco further teaches (in Figure 4 which teaches the details of Figure 1, [0013]):
the charge pump comprises a pullup circuit (84-1 and 84-3) and a pulldown circuit (84-2 and 84-4) each of which is coupled to a separate switch (14-3 and 14-4, respectively) controlled by logic (82), the logic being coupled to an output terminal of a comparator (as understood by examination of Figure 4); and 
the charge pump further comprises a capacitor (20) in parallel with the pulldown circuit and coupled to a gate terminal of the transistor (as understood by examination of Figure 4).
For claim 10, Sambucco further teaches:
a first terminal of the comparator is coupled to the power header to receive the output voltage (inverting terminal); and 
a second terminal of the comparator is coupled to the replica power header circuit to receive the replicated output voltage (non-inverting terminal).
For claim 11, Sambucco teaches a method of forming a circuit, the method comprising: 
providing a power header (18-2) configured to couple to a power supply and to provide an output voltage (voltage corresponding to Ipower); and 
coupling a sense circuit (18-1, 18-3, 12, 16-1, 14-1, 20, 24, 14-2 and 16-2) to the power header to receive the output voltage (via 12), the sense circuit comprising a replica voltage circuit (12, 16-1, 14-1, 20, 24, 14-2 and 16-2) coupled to a replica power header circuit (18-3) and a transistor (18-1), the replica power header circuit being configured to provide a replicated output voltage (voltage corresponding to Ifeedback)  in accordance with the output voltage (as understood by examination of Figure 1), the replica power header circuit being configured to couple to the power supply (as understood by examination of Figure 1) and the replicated output voltage to generate a replica current (Ifeedback), the transistor being configured to deliver the replica current (as understood by examination of Figure 1).
For claim 12, Sambucco further teaches:
the power header is configured to provide an output current to part of one core ([0118]).
Furthermore, it is further noted that MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for 
For claim 13, Sambucco further teaches:
the replica power header circuit is configured to provide the replica current as a scaled down version of an output current provided by the power header ([0027]).
For claim 14, Sambucco further teaches:
the sense circuit is coupled to a central circuit block ([0118]).
Furthermore, it is further noted that MPEP section 2114 indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent 
For claim 15, Sambucco further teaches:
the replica current being a scaled down version of an output current provided by the power header ([0027]).
It is noted that the use of the replica current with a central circuit block to digitize a sense voltage relates only to the intended use of the circuit of claim 11.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does 
For claim 16, Sambucco further teaches:
the replica voltage circuit comprises an amplifier (12, [0025]).
For claim 18, Sambucco further teaches:
the replica voltage circuit comprises a charge pump (as understood by examination of Figure 1 and by [0031]).
For claim 19, Sambucco further teaches (in Figure 4 which teaches the details of Figure 1, [0013]):
the charge pump comprises a pullup circuit (84-1 and 84-3) and a pulldown circuit (84-2 and 84-4) each of which is coupled to a separate switch (14-3 and 14-4, respectively) controlled by logic (82), the logic being coupled to an output terminal of a comparator (as understood by examination of Figure 4); and 
the charge pump further comprises a capacitor (20) in parallel with the pulldown circuit and coupled to a gate terminal of the transistor (as understood by examination of Figure 4);
a first terminal of the comparator is coupled to the power header to receive the output voltage (inverting terminal); and 
a second terminal of the comparator is coupled to the replica power header circuit to receive the replicated output voltage (non-inverting terminal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambucco.
For claims 7 and 17, Sambucco further teaches:
an output terminal of the amplifier is coupled to a gate terminal of the transistor (via 14-1 and 14-2).
Sambucco fails to distinctly disclose:
a noninverting terminal of the amplifier is coupled to the power header to receive the output voltage; 
an inverting terminal of the amplifier is coupled to the replica power header circuit to receive the replicated output voltage; and 
However, it is noted that Sambucco teaches the reverse of the claimed noninverting and inverting connections (as understood by examination of Figure 1).  
Examiner takes official notice that a comparator will perform an equivalent function if the inputs to the comparator are reversed and the output is inverted.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to connect Ipower to the non-inverting terminal of 12, connect Ifeedback to the inverting terminal of 12 and move 24 between 12 and 14-1 wherein the output of 12 is supplied directly to 14-2 since it would perform an equivalent function to the structure of Figure 1 and since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849